      Case 1:17-cv-00080-SPW Document 132 Filed 07/15/21 Page 1 of 3



JEAN E. WILLIAMS
Acting Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division
CAITLIN CIPICCHIO, Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-305-0503 || 202-305-0506 (fax)
caitlin.cipicchio@usdoj.gov
Counsel for Federal Defendants

                   UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION
_________________________________________
                                            )
WILDEARTH GUARDIANS and MONTANA             )
ENVIRONMENTAL INFORMATION CENTER, )
                                            ) CV 17-80-SPW-TJC
           Plaintiffs,                      )
                                            )
       v.                                   ) FEDERAL DEFENDANTS’
                                            ) UNOPPOSED MOTION TO
DEBRA HAALAND, Secretary of the Interior,   ) APPEAR VIA
et al.                                      ) VIDEOCONFERENCE
                                            )
           Federal Defendants,              )
                                            )
       and                                  )
                                            )
SPRING CREEK COAL, LLC, and                 )
NAVAJO TRANSITIONAL ENERGY                  )
COMPANY, LLC,                               )
                                            )
           Intervenor Defendants.           )
_________________________________________


      The Court has scheduled oral argument on Intervenor-Defendant Navajo

Transitional Energy Company, LLC’s Motion for Stay Pending Appeal for July 23,
       Case 1:17-cv-00080-SPW Document 132 Filed 07/15/21 Page 2 of 3



2021 at 9:30am in Billings, Montana. See June 30, 2021 Order, ECF No. 127.

Federal Defendants respectfully request that the Court allow Defendants’ counsel

to appear via video conference, or alternatively, by telephone. Federal Defendants

request counsel be allowed to attend the hearing by video conference because the

Department of Justice continues to operate under the Justice Department’s

Workforce Safety Plan, which strongly encourages the use of remote meetings and

hearings in order to avoid interstate travel.

      Pursuant to Local Rule 7.1(c), counsel for Federal Defendants conferred

with counsel to all parties to this action regarding this motion, and no party

opposes the relief requested herein.

      A proposed order is submitted herewith.

      Respectfully submitted this 15th day of July, 2021.

                                        JEAN E. WILLIAMS
                                        Acting Assistant Attorney General
                                        U.S. Department of Justice
                                        Environment and Natural Resources Division

                                        /s/ Caitlin Cipicchio
                                        CAITLIN CIPICCHIO
                                        Natural Resources Section
                                        P.O. Box 7611, Washington, D.C. 20044
                                        202-305-0503 || 202-305-0506 (fax)
                                        Caitlin.cipicchio@usdoj.gov

                                        MICHELLE-ANN C. WILLIAMS
                                        Natural Resources Section
                                        P.O. Box 7611, Washington, D.C. 20044
                                           2
Case 1:17-cv-00080-SPW Document 132 Filed 07/15/21 Page 3 of 3



                            202-305-0420 || 202-305-0506 (fax)
                            michelle-ann.williams@usdoj.gov

                            Counsel for Federal Defendants




                              3
